PER CURIAM:
Victor Collyn Greene seeks to appeal the district court’s orders denying relief on his petition filed under 28 U.S.C. § 2254 (2000) and denying his motion for reconsideration. We have reviewed the record and the district court’s orders and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See Greene v. Stouffer, No. CA-02-328-JFM (D. Md. Feb. 6 & 21, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.